COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:           In the Interest of T.S. and E.S.S., Children

Appellate case number:         01-22-00054-CV

Trial court case number:       2020-02393J

Trial court:                   313th District Court of Harris County

        Appellant, mother, has filed a notice of appeal of the trial court’s order terminating her
parental rights to her children, T.S. and E.S.S. (collectively, the “children”). Appellant’s
court-appointed counsel on appeal has filed a motion to withdraw from representing appellant and
an Anders brief in which she concludes that “on [her] professional evaluation of the
record, . . . there are no arguable grounds for appeal and that [appellant’s] appeal is wholly
frivolous.” See Anders v. California, 386 U.S. 738, 744 (1967); In re A.M., 495 S.W.3d 573, 582
(Tex. App.—Houston [1st Dist.] 2016, pet. denied).

       When we receive an Anders brief from an appellant’s appointed attorney who asserts that
no arguable grounds for appeal exist, we must determine that issue independently by conducting
our own review of the entire record. In re C.S., No. 01-16-00152-CV, 2016 WL 4408980, at *1
(Tex. App.—Houston [1st Dist.] Aug. 16, 2016, pet. denied) (mem. op.). If we determine that
arguable grounds for appeal exist, we abate the appeal and remand the case to the trial court to
allow the appointed attorney to withdraw and appoint another attorney to present all arguable
grounds for appeal. In re C.S., 2016 WL 4408980, at *1 (citing Bledsoe v. State, 178 S.W.3d 824,
826–27 (Tex. Crim. App. 2005)); see also In re Schulman, 252 S.W.3d 403, 407 n.12 (Tex. Crim.
App. 2008) (stating arguable ground for appeal is one that could “conceivably persuade the court”).

        Here, we have reviewed the appellate record and appointed counsel’s Anders brief, and
conclude that the appeal warrants further development by counsel, including, but not necessarily
limited to, whether the evidence is legally and factually sufficient to support the trial court’s
findings that appellant engaged, or knowingly placed the children with persons who engaged, in
conduct that endangered the children’s physical and emotional well-being; she constructively
abandoned the children, who had been placed in the permanent or temporary managing
conservatorship of the Department of Family and Protective Services for not less than six months;
she failed to comply with the provisions of a court order that specifically established the actions
necessary for her to obtain the return of the children; and termination of her parental rights was in
the best interest of the children. See TEX. FAM. CODE ANN. § 161.001(b)(1)(E), (b)(1)(N),
(b)(1)(O), (b)(2). Accordingly, we abate the appeal and remand the case to the trial court with
instructions to appoint new counsel to represent appellant on appeal and have a supplemental
clerk’s record containing that appointment filed in this appeal with the Clerk of this Court no later
than 10 days from the date of this order.

        Counsel’s appellant’s brief will be due 20 days from the date that counsel is appointed.
See TEX. R. APP. P. 28.4 (“Accelerated Appeals in Parental Termination and Child Protection
Cases”), 38.6(a). Because this is a termination case, this Court is required to bring this appeal to
final disposition within 180 days of January 25, 2022, the date the notice of appeal was filed in
this proceeding, so far as reasonably possible. See TEX. R. JUD. ADMIN. 6.2, reprinted in TEX.
GOV’T. CODE ANN., tit. 2, subtit. F app. Accordingly, no extensions of time will be granted
absent extraordinary circumstances. See TEX. R. APP. P. 38.6(d). Counsel who agrees to handle
this appeal should do so only if he or she can satisfy the briefing deadlines.

       The appeal is abated, treated as a closed case, and removed from this Court’s active docket.

       It is so ORDERED.

Judge’s signature: _____/s/ Julie Countiss_______
                    Acting individually  Acting for the Court


Date: ___April 15, 2022____




                                                 2